                                                                   JUDGE JAMES L. ROBART
 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7
     UNITED STATES OF AMERICA,                        )   No. CR14-222-JLR
 8                                                    )
            Plaintiff,                                )   ORDER GRANTING EX PARTE
 9                                                    )   MOTION TO WITHDRAW AS
            v.                                        )   COUNSEL AND FOR
10                                                        APPOINTMENT OF NEW COUNSEL
                                                      )
11   JAMES LILLEY,                                    )
                                                      )
12
            Defendant.                                )
13                                                    )

14          THE COURT has considered the Ex Parte Motion to Withdraw as Counsel and

15   for Appointment of New Counsel, the accompanying Ex Parte Declaration, and the

16   records and files in this case.

17          IT IS NOW ORDERED that Assistant Federal Public Defender Corey Endo is

18   permitted to withdraw as defense counsel in this matter, and that new counsel shall be

19   appointed to represent Mr. Lilley from the CJA panel.

20          DONE this 10th day of May 2021.

21
22
                                                      A
                                                     ________________________________
                                                     JAMES L. ROBART
23                                                   UNITED STATES DISTRICT JUDGE
     Presented by:
24
     s/ Corey Endo
25
     Assistant Federal Public Defender
26   Attorney for James Lilley

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER TO WITHDRAW AS COUNSEL AND                               1601 Fifth Avenue, Suite 700
       FOR APPOINTMENT OF NEW COUNSEL                                   Seattle, Washington 98101
       (United States v. Lilley, CR14-222-JLR) - 1                                 (206) 553-1100
